Citation Nr: 1118647	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial rating for chronic lumbar strain with degenerative joint disease of the lumbar spine (low back disorder), rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel






INTRODUCTION

The Veteran had National Guard Service from February 1974 to April 1983, to include a period of active duty for training (ACDUTRA) from May 10, 1974 to November 9, 1974.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  This rating action granted service connection for a low back disorder and assigned a 10 percent disability evaluation, effective February 17, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the appellant receives regular VA and private low back treatment.  Pertinent records of his VA care, however, dated since January 2009, are not associated with the claims folder.  Further, records from numerous private medical facilities are of record; nevertheless, the evidence of record contains no such records dated after November 2008.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the Board must remand this case for further development.  

Further, the appellant reports, in his November 2007 Appeal to Board of Veterans' Appeals (VA Form 9), that his low back disability has worsened since his since the most recent VA examination, which was conducted in May 2006.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Significantly, in April 2011 written argument, the Veteran's representative asserted that the aforementioned VA examination failed to provide the necessary information regarding the extent, if any, low back pain results in additional functional impairment; therefore, in the report of such VA examination, the examiner must fully describe the functional effects caused by the appellant's low back disability.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995); see also Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall ask the appellant to identify all sources of private treatment, hospitalization and evaluation he has received for his low back condition since November 2008, to include private medical care providers D. Herrick, M.D.; R. Irvin, M.D.; P. Miller, M.D.; C. Pope, D.C.; J. Stephens, Jr., D.C.; H. Zeiger, Jr., M.D.; and the private Alabama Orthopeadic Clinic, P.C.; Anesthesia and Pain Management, P.C.; Carraway Methodist Medical Center; the Center for Pain of Montgomery, P.C.; Greenville Chiropractic Clinic; Neurology Consultants of Montgomery; Norwood Clinic; and the Orthopedic Center and Surgery Center-Spring Hill.  The RO shall then undertake appropriate efforts to obtain any identified records.  

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the appellant's low back condition, dated since January 2009.  Any negative response must be in writing, and associated with the claims file.

3.  After associating all outstanding records with the claims folder, the RO should schedule the appellant for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner should record the full history of the disorder, including the appellant's account of symptomatology and the relevant medical evidence of record, and identify all manifestations of the Veteran's low back disability.  

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free low back motion.

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right- or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability, to include a description of any symptomatology.

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

